Citation Nr: 0927489	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  07-07 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic respiratory 
condition (claimed as double pneumonia and recurrent 
breathing/sinus problems).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from October 1961 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.

The Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in May 2009.  A transcript of 
the hearing is contained in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran testified in May 2009 that he was initially 
treated in service for a respiratory condition in March 1962, 
when he was taken to William Beaumont Hospital.  The Veteran 
further testified that, after becoming disillusioned with 
service physicians, he sought treatment from his home private 
physician for the remainder of his time in service.  The 
Veteran testified that this treatment included taking 
medications (antibiotics and decongestants) prescribed by his 
private physician with him to Korea.  The Veteran stated that 
he has had respiratory infections and bronchitis once or 
twice a year since discharge from service, including one bad 
flare-up in 1976.  

Service treatment records for the Veteran showed that he was 
treated for several days in a hospital in early March 1962.  
Initially he was diagnosed with a fever of undetermined 
origin, but later was finally diagnosed with acute diffuse 
upper respiratory infection and acute pharyngitis due to beta 
hemolytic streptococcus.  On his separation examination the 
Veteran reported this history as a history of pneumonia.

The Veteran's current private physician submitted a 
handwritten note which lists all the prescription medications 
the Veteran has taken from May 1985 to March 2006.  No other 
records from this private physician are contained in the 
claims folder, and on remand an attempt to obtain treatment 
records from the private physician should be made.

Since the Veteran's private physician's note showed the 
Veteran had been treated several times post-service for 
respiratory and sinus problems, and because the Veteran's 
service treatment records reflect that he received treatment 
for an upper respiratory infection while in service, the 
Veteran should now be afforded a VA examination to determine 
the nature of any current respiratory condition and for an 
opinion as to whether such disability is related to service.  
See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Lastly, ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for any 
respiratory/sinus disability since 
departing from service, to specifically 
include the clinical records of the 
private physician who has treated him 
since May 1985.  After securing any 
necessary releases, the RO/AMC should 
obtain any available records for placement 
in the claims file.  

2.  Obtain any pertinent VA treatment 
records dating since February 2006 from 
the Lebanon, Pennsylvania VA Medical 
Center and associated clinics. 

3.  After the above has been completed to 
the extent possible, schedule the Veteran 
for a VA examination by 
a physician, to determine the nature of 
any current respiratory condition (claimed 
by the Veteran as pneumonia and sinus 
problems) and for an opinion as to whether 
such arose during service or is otherwise 
related to service.  The claims file must 
be provided to and reviewed by the 
examiner in conjunction with the 
examination.  All tests deemed necessary 
should be accomplished and the results 
reported.  A rationale for any opinions 
expressed should be provided.

Following review of the claims file and 
examination of the Veteran, the examiner 
should determine whether the Veteran 
suffers from any chronic respiratory 
disorder, and provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any chronic respiratory condition arose 
during service or is otherwise related to 
service (to include the March 1962 upper 
respiratory infection).

4.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed.  If 
the benefit sought on appeal remains 
denied, then the Veteran should be 
furnished with a Supplemental Statement of 
the Case and be given the opportunity to 
respond thereto.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



